Determination unanimously confirmed without costs and petition dismissed. Memorandum: There is substantial evidence in the record to support respondent’s conclusion that Richard P. Mattice was not bypassed for promotion to Fire Captain because of his protected union activities (see, Civil Service Law § 209-a [1] [c]; Matter of Levitt v Board of Collective Bargaining, 79 NY2d 120). (Article 78 Proceeding Transferred by Order of Supreme Court, Monroe County, Boehm, J.) Present —Callahan, J. P., Green, Balio, Lawton and Fallon, JJ.